DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Gipson on October 13, 2021.
The application has been amended as follows: 
	1. In claim 1 line 1 delete “In a multi-station progressive metal forming die having at least two” and insert --A multi-station progressive metal forming die having a stock lifter assembly and at least two--
	2. In claim 1 line 3 delete “the improvement of a” and insert --the--
	3. In claim 1 line 23 delete “the guide piece” and insert --the stock guide--
	4. In claim 1 line 33 delete “the exterior surface” and insert --an exterior surface--
5. In claim 3 line 2 delete “received with” and insert --received within--
6. In claim 4 line 2 delete “one of securing” and insert --one of the securing--
7. In claim 6 line 2 delete “smaller that” and insert --smaller than--
8. In claim 7 line 2 delete “received with” and insert --received within--
9. In claim 12 line 2 delete “received with” and insert --received within--
10. In claim 14 line 2 delete “smaller that” and insert --smaller than--
11. In claim 15 line 30 delete the exterior surface” and insert an exterior surface
claim 17 line 2 delete “received with” and insert received within
13. In claim 19 line 2 delete “mounting fattener” and insert --mounting fastener--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a cap having an outer end portion oriented toward the stock piece and an inner end portion oriented away from the stock piece, wherein said outer end portion has a diameter that is wider than the diameter of said generally cylindrical guide pin body and an outer end surface that contacts the stock piece; and said inner end portion has a diameter that is sized to be received within said cap aperture in said outer end portion of said guide pin body, and a securing member aperture that aligns with said securing member aperture in said outer end portion of said guide pin body” in combination with the rest of the claimed limitations set forth in the claims 1, 9 and 15.	
Breen et al (US 2015/0306654) discloses a stock lifter comprising of a cylindrical pin body (54) having a cap aperture (68) at an outer end portion and a retainer groove (threads) at an inner end portion, a cap (4) having a diameter wider than the diameter of the guide pin body (54) [see figure 2].
The prior art neither alone nor in combination, anticipates nor renders obvious, the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight since it would involve structurally changing the orientation and shape of the elements to fit together with one another as claimed. Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725